DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on December 28, 2021. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on December 28, 2021 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claim 1 and similar claimed Claim 20, specifically: 
an input configured to receive position information of an object that is detected from input image data for the display device in a current frame from among a plurality of sequential frames; a position information storage device configured to accumulatively store the position information of a plurality of previous frames from among the plurality of sequential frames; an accumulated position calculator configured to generate accumulated position information according to the position information of the current frame and the position information of the plurality of previous frames; and a position information determiner configured to determine final position information according to the accumulated position information, and to output the final position information, wherein the final position information is determined from among at least one of the position information of the current frame and the accumulated position information according to a number of the position information of the plurality of previous frames stored in the position information storage device.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Asai teaches uses multiple frames to detect object W position as illustrated in Figs. 3-4; Figs. 5-6 illustrate detected multiple positions of objects from multiple frames; equations 1-3 provide methods to calculate the object position based on multiple detected positions. Therefore, Asai as modified teaches all elements of Claims 1 and 20. 
Claim 14 differs from Claims 1 and 20 with specific limitations on various states. Examiner acknowledges that cited references do not explicitly teach those various states. Therefore, rejections on Claim 14 is withdrawn.  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021060136 A1 (Asai), in view of US 7391907 B1 (Venetianer) and in further view of US 20210042935 A1 (Hiroi) and US 20100296131 A1 (Zahnert).
Regarding Claims, 1 and  20, Asai teaches:
An object detection post-processing device of a display device, the object detection post-processing device comprising: an input configured to receive position information of an object that is detected from input image data for the display device in a current frame; a position information storage device configured to accumulatively store the position information of a plurality of previous frames; a state determiner configured to generate state information representing one of a non-output state, a prompt output state, an accumulated output state, a previous accumulated output state, and a channel change state as an operating state of the object detection post-processing device; an accumulated position calculator configured to generate accumulated position information according to the position information of the current frame and the position , a system and method of detecting a position/location of a human object through multiple frames; the system averages multiple position parameters as detected, Figs. 5-7, and finally generate final object position (accumulated position) in Fig. 8; the detection coordinators are calculated by taking a moving average using the detection coordinates of the current detection target image calculated by Eq. (2) and the past detection coordinates (detection coordinates for multiple times including the latest past, i.e. stored)).
Asai does not illustrate explicitly on ways to detect and track object position. However, Venetianer teaches (Venetianer: Fig. 4-6, through overlapping of a sequence of scanned frames to determine object position and movement).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Asai with detect and track object position as further taught by Venetianer. The advantage of doing so is to video surveillance system to detect, track and classify objects in real times (Venetianer: Background).
tracking object position through a series frames; object may change position, appear or disappear from frame(s), e.g. Figs. 5-7; object and its position is detected using YOLO for each frame, and a state up is performed as in Figs. 10-11, where an object may present in frame (t-1) and frame (t), disappear in frame (t), or appears in frame (t). Hiroi does not teach explicitly on various states as a non-output state, a prompt output state, an accumulated output state, a previous accumulated output state, and a channel change state as an operating state of the object detection post-processing device. However, it is known all of states of object status (present, not present, consecutive present etc.) and corresponding action states are generated and stored for subsequent logic operations in modern electronic system).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Asai with state info based on frame and object status as further taught by Hiroi. The advantage of doing so is to provide an object tracking apparatus that realizes object detection and tracking that is robust even for movement fluctuation and observation noise, an object tracking method and a computer program (Hiroi: [0004]-[0005]).
Asai does not teach explicitly using a scan device to perform position detection. However, Zahnert (Zahnert: Figs, 1-4, a system configuration using scan device).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Asai with a scan device to perform position detection as further taught by Venetianer. The advantage of doing so is 
Regarding Claim 2, Asai as modified teaches all elements of Claim 1. Asai as modified further teaches:
The object detection post-processing device of claim 1, wherein the position information represents a rectangular object detection region for the detected object (Asai: Figs. 3 & 8).
Regarding Claim 3, Asai as modified teaches all elements of Claims 1-2. Asai as modified further teaches:
The object detection post-processing device of claim 2, wherein the accumulated position calculator is configured to determine an overlapping region where a current object detection region represented by the position information of the current frame and a plurality of previous object detection regions represented by the position information of the plurality of previous frames overlap with each other, and to generate the accumulated position information representing the overlapping region (Venetianer: Fig. 4-6, Zahnert: Fig. 5).
Regarding Claim 4, Asai as modified teaches all elements of Claim 1. Asai as modified further teaches:
The object detection post-processing device of claim 1, wherein the position information comprises a horizontal start position, a horizontal end position, a vertical start position, and a vertical end position to represent a rectangular object detection region for the detected object (Asai: Figs. 3 & 8).
Regarding Claim 5, Asai as modified teaches all elements of Claims 1/4. Asai as modified further teaches:
The object detection post-processing device of claim 4, wherein the accumulated position calculator is configured to: calculate an average horizontal start position by averaging a current horizontal start position included in the position information of the current frame and a plurality of previous horizontal start positions included in the position information of the plurality of previous frames; calculate an average horizontal end position by averaging a current horizontal end position included in the position information of the current frame and a plurality of previous horizontal end positions included in the position information of the plurality of previous frames; calculate an average vertical start position by averaging a current vertical start position included in the position information of the current frame and a plurality of previous vertical start positions included in the position information of the plurality of previous frames; calculate an average vertical end position by averaging a current vertical end position included in the position information of the current frame and a plurality of previous vertical end positions included in the position information of the plurality of previous frames; and generate the accumulated position information comprising the average horizontal start position, the average horizontal end position, the average vertical start position, and the average vertical end position (Asai: Figs. 5-7).
Regarding Claim 6, Asai as modified teaches all elements of Claims 1/4. Asai as modified further teaches:
The object detection post-processing device of claim 4, wherein the accumulated position calculator is configured to: calculate a median horizontal start position by system uses weighted average on multiple frames to determine object position, where median value is a variation of average mathematically).
Regarding Claim 7, Asai as modified teaches all elements of Claim 1. Asai as modified further teaches:
The object detection post-processing device of claim 1, wherein the position information storage device is configured to store the position information in a first in first out (FIFO) manner such that an oldest position information from among the position Fig. 8; the detection coordinators are calculated by taking a moving average using the detection coordinates of the current detection target image calculated by Eq. (2) and the past detection coordinates (detection coordinates for multiple times including the latest past, i.e. stored), where FIFO is one of common and known storage mechanism).
Regarding Claim 8, Asai as modified teaches all elements of Claim 1. Asai as modified further teaches:
The object detection post-processing device of claim 1, further comprising: a state determiner configured to generate state information representing one of a non-output state, a prompt output state, an accumulated output state, a previous accumulated output state, and a channel change state as an operating state of the object detection post-processing device, wherein the position information determiner is configured to determine the final position information according to the state information and the accumulated position information (Hiroi: object and its position is detected using YOLO for each frame, and a state up is performed as in Figs. 10-11, where an object may present in frame (t-1) and frame (t), disappear in frame (t), or appears in frame (t). Hiroi does not teach explicitly on various states as a non-output state, a prompt output state, an accumulated output state, a previous accumulated output state, and a channel change state as an operating state of the object detection post-processing device. However, it is known all of states of object status (present, not present, consecutive present etc.) and corresponding action states are generated and stored for subsequent logic operations in modern electronic system).
Regarding Claim 9, Asai as modified teaches all elements of Claims 1/8.  Asai as modified further teaches:
The object detection post-processing device of claim 8, wherein the state determiner is configured to determine the non-output state as the operating state when the position information of the current frame represents that no object is detected, and wherein the position information determiner is configured to determine the position information of the current frame representing that no object is detected as the final position information in response to the state information representing the non-output state (Hiroi: object and its position is detected using YOLO for each frame, and a state up is performed as in Figs. 10-11, where an object may present in frame (t-1) and frame (t), disappear in frame (t), or appears in frame (t). Hiroi does not teach explicitly on various states as a non-output state, a prompt output state, an accumulated output state, a previous accumulated output state, and a channel change state as an operating state of the object detection post-processing device. However, it is known all of states of object status (present, not present, consecutive present etc.) and corresponding action states are generated and stored for subsequent logic operations in modern electronic system).
Regarding Claim 10, Asai as modified teaches all elements of Claims 1/8 and 14 respectively. Asai as modified further teaches:
The object detection post-processing device of claim 8, wherein the state determiner is configured to determine the prompt output state as the operating state object and its position is detected using YOLO for each frame, and a state up is performed as in Figs. 10-11, where an object may present in frame (t-1) and frame (t), disappear in frame (t), or appears in frame (t). Hiroi does not teach explicitly on various states as a non-output state, a prompt output state, an accumulated output state, a previous accumulated output state, and a channel change state as an operating state of the object detection post-processing device. However, it is known all of states of object status (present, not present, consecutive present etc.) and corresponding action states are generated and stored for subsequent logic operations in modern electronic system, where the first frame has no prior stored frame, i.e. threshold of 0).
Regarding Claim 11, Asai as modified teaches all elements of Claims 1/8 and 14 respectively. Asai as modified further teaches:
The object detection post-processing device of claim 8, wherein the state determiner is configured to determine the accumulated output state as the operating state when the object is detected, and the position information storage device stores the position information of the previous frames in a number that is greater than or equal to a first reference number, and wherein the position information determiner is configured to determine the accumulated position information as the final position information in object and its position is detected using YOLO for each frame, and a state up is performed as in Figs. 10-11, where an object may present in frame (t-1) and frame (t), disappear in frame (t), or appears in frame (t). Hiroi does not teach explicitly on various states as a non-output state, a prompt output state, an accumulated output state, a previous accumulated output state, and a channel change state as an operating state of the object detection post-processing device. However, it is known all of states of object status (present, not present, consecutive present etc.) and corresponding action states are generated and stored for subsequent logic operations in modern electronic system with threshold of 1).
Allowable Subject Matter
The Claims 12-13 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In interpreting the claims, in light of the specification filed on May 4, 2020, the Examiner finds none of the cited prior art references, singly or in combination, fully teaches all limitations of independent claim 14 and its dependent claims 15-19.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2649